                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARY ANN (SHAW) NAWROCKI,

                              Plaintiff,
        v.                                                               ORDER

 TARGET CORPORATION-STORES,                                            18-cv-50-jdp

                              Defendant.


       Plaintiff Mary Ann Nawrocki, appearing pro se, alleges that she was injured at her job

at defendant Target Corporation, and that Target employees harassed and discriminated

against her. She brings claims under Title VII of the Civil Rights Act of 1964, the Americans

with Disabilities Act, and Wisconsin defamation law.

       Nawrocki has filed a motion asking to be awarded workers compensation benefits,

Dkt. 31, and she has renewed her motion to issue a subpoena to physical therapist James Marx,

Dkt. 33. This court has no authority to award plaintiff workers compensation benefits, so I will

deny her motion. She remains free to seek money damages for her alleged injuries, but as the

case proceeds she will have to explain why she believes that she is entitled to the amount of

damages she seeks.

       I have already explained to plaintiff that she cannot subpoena Marx to demonstrate

medical procedures. So I will deny her renewed motion. She can subpoena Marx for the purpose

of obtaining documents or testimony from him as provided in Federal Rule of Civil Procedure

45. For now, Nawrocki has another task: Target has filed a motion to dismiss the case, Dkt. 27.

Nawrocki should focus on responding to that motion. Should any of her claims survive the

motion to dismiss, she should consider whether she wants to subpoena Marx under Rule 45.
                                  ORDER

IT IS ORDERED that:

1. Plaintiff Mary Ann Nawrocki’s motion to award workers compensation benefits,
   Dkt. 31, is DENIED.

2. Plaintiff’s motion for subpoena, Dkt. 33, is DENIED.

Entered April 4, 2019.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     2
